         Case 3:17-cv-00080-SMR-SBJ Document 138 Filed 07/08/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF IOWA
                                    EASTERN DIVISION



 BUSINESS LEADERS IN CHRIST,                              Case No.: 3:17-cv-00080-SMR-SBJ

                   Plaintiff,                             JOINT MOTION FOR
                                                          EXTENSION OF TIME
    v.                                                    TO FILE A MOTION
                                                          FOR COSTS AND FEES.
 THE UNIVERSITY OF IOWA, et al.,

                   Defendants.


   Pursuant to Local Rule 7(j), the parties jointly move this court for a thirty-day extension of

time for Plaintiffs to file their motion for costs and fees. In support of the motion, the parties state

as follows:

   (1) By order dated February 19, 2019, the Court granted Plaintiffs’ “request to extend

          the time to file a motion for costs and fees until sixty days after … entry of a man-

          date by the Eighth Circuit.” Dkt. 123 at 3.

   (2) The Eight Circuit’s mandate issued on May 12, 2021, meaning that the current

          deadline for a motion for costs and fees is July 12, 2021. See Fed. R. Civ. P. 6(a)(1).

   (3) At a telephonic conference with Magistrate Judge Stephen B. Jackson, Jr., on June

          17, 2021, the Court indicated that a further extension could be granted, as the parties

          are seeking resolution of the fees and costs via a joint request for an attorney fee

          and cost ruling for the Court’s review and entry of final judgment.

   (4) The parties continue to work in good faith toward a joint resolution of the fees and

          costs.




                                                    1
     Case 3:17-cv-00080-SMR-SBJ Document 138 Filed 07/08/21 Page 2 of 2




   (5) The parties have not sought any extensions for this matter except as identified

       herein.

   (6) Because there are no other outstanding issues to be resolved in this matter, there

       are no other court-imposed deadlines that would be affected by the extension re-

       quested.

   For all of the foregoing reasons, the parties jointly request that the deadline for filing a motion

for costs and fees be extended from July 12, 2021, to August 11, 2021.




                                              Respectfully submitted,

/s/ Jeffrey S. Thompson                       /s/ Eric S. Baxter
Jeffrey S. Thompson                           Eric S. Baxter*
Solicitor General of Iowa                     Daniel H. Blomberg*
Hoover Bldg, Second Floor                     The Becket Fund for Religious Liberty
1305 E. Walnut                                1919 Pennsylvania Ave. NW, Suite 400
Des Moines, IA 50309                          Washington, DC, 20006
(515) 281-8583 PHONE                          (202) 955-0095 PHONE
(515) 281-7219 FAX                            (202) 955-0090 FAX
jeffrey.thompson@ag.iowa.gov                  ebaxter@becketlaw.org

Counsel for Defendants                        Christopher C. Hagenow
                                              William R. Gustoff
                                              Hagenow & Gustoff, LLP
                                              600 Oakland Rd. NE
                                              Cedar Rapids, IA 52402
                                              (515) 868-0212 PHONE
                                              (888) 689-1995 FAX
                                              chagenow@whgllp.com

                                              Counsel for Plaintiff
                                              *Admitted pro hac vice




                                                 2
